Citation Nr: 0329389	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  03-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.

The Board recognizes that, in the appealed rating decision, 
the RO reopened the veteran's previously denied claim and 
decided it on a de novo basis.  Nonetheless, the Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim of service connection for 
bilateral hearing loss was denied in an unappealed May 1991 
rating decision.

3.  Evidence received since the May 1991 rating decision is 
new and bears directly and substantially on the question of 
whether bilateral hearing loss was incurred in service.

4.  The evidence of record does not support the finding of an 
etiological relationship between the veteran's current 
bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final May 1991 rating 
decision denying service connection for bilateral hearing 
loss is new and material, and the claim is reopened.
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.159 (2003); 38 C.F.R. § 3.156 (2000).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that substantial 
revisions have recently been made to the laws and regulations 
concerning VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a September 
2001 letter.  See 38 U.S.C.A. § 5103.  This issuance contains 
a specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by VA within one year from the date 
of the notification, no benefit may be paid or furnished by 
reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1) (2003), also concerns 
VA's duty to notify claimants of the necessary information 
and evidence pursuant to 38 U.S.C.A. § 5103.  With respect to 
the time limitation, that regulation repeats the statutory 
language stating that "[i]f VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application."  The 
regulation, however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In PVA v. Secretary, Nos. 02-7007, -7008, -7009, -7010, (Fed. 
Cir. Sept. 22, 2003) the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 30-day 
period set forth in 38 C.F.R. § 3.159(b)(1), while perhaps 
intended to facilitate the earlier award of benefits in 
certain circumstances, might also lead to a premature denial 
of a claim that would be short of the one-year period set 
forth in 38 U.S.C.A. § 5103(a) and could result in confusion 
and inefficiency.  Because of this potentially prejudicial 
effect and the inconsistency between 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), the Federal Circuit invalidated 
38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the veteran's claims file, the Board 
observes that the RO, in its September 2001 "duty to 
assist" letter, requested that the veteran submit additional 
evidence within 60 days.  In that sense, the procedures 
incorporated in this letter are not consistent with the 
holding in PVA.

That having been noted, however, the Board has considered the 
totality of the record and the question of whether the 
veteran was actually prejudiced by the RO's actions.  In this 
regard, the Board notes that the RO sent out a second "duty 
to assist letter" in November 2001, and the veteran 
responded in the same month with a statement that contained 
references to evidence already of record but described no 
additional evidence.  Also, by incorporating an April 2002 VA 
examination report into the record, the RO clearly accepted 
additional evidence well beyond the stated 60-day period from 
the September 2001 letter.  Moreover, the Board is aware that 
the RO's most recent adjudication of the veteran's claim, 
from its December 2002 Statement of the Case, was issued more 
than one year following the two "duty to assist" letters.  

In effect, although the September 2001 letter may not have 
been entirely in line with the holding in PVA, the overall 
procedural development of this claim is consistent with 38 
U.S.C.A. § 5103(b)(1).  Given this, as well as the fully 
satisfactory completion of all evidentiary development of 
this case, the Board finds that Board action on this case at 
the present time is warranted, and a stay or remand in light 
of PVA would have no effect on the veteran other than to 
produce unnecessary delay and inconvenience.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim of service connection for 
bilateral hearing loss was previously denied in a May 1991 
rating decision on the basis that there was no evidence 
establishing that the claimed disability had its onset in 
service.  The veteran was notified of this decision in June 
1991 but did not respond within the following year.  
Accordingly, the May 1991 rating decision is final under 
38 U.S.C.A. § 7105(c).

Subsequent to the May 1991 rating decision, however, the RO 
has received additional documentation regarding the veteran's 
bilateral hearing loss.  Specifically, an April 2001 VA 
treatment record contains a notation of a "[h]earing 
deficit, probably due to being gunner in the Navy."  This 
evidence bears directly and substantially on the question of 
whether a causal relationship exists between the veteran's 
current bilateral hearing loss and service.  Accordingly, the 
veteran's claim of entitlement to service connection for that 
disorder is reopened.

Having reopened this claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  As 
indicated above, however, the RO has afforded the veteran a 
comprehensive VA examination and has obtained records 
corresponding to all medical treatment of which it has been 
made aware.  Also, the RO actually considered this claim on a 
de novo basis and provided relevant regulations in a December 
2001 Statement of the Case.  Accordingly, Board action on 
this claim at the present time will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. at 394.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's service medical records, 
including his June 1946 separation examination report, are 
entirely negative for audiological complaints or treatment.  
The earliest medical evidence of record suggesting a hearing 
loss disability is an April 2001 VA treatment record, which 
contains an assessment of a "[h]earing deficit, probably due 
to being gunner in the Navy."  This record includes no 
further commentary regarding this disability, and the 
individual who treated the veteran on that date did not 
indicate whether his claims file had been reviewed.

The veteran underwent a VA audiological examination in April 
2002, which revealed the following pure tone thresholds (in 
decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
--
30
40
80
80
LEFT
--
35
45
90
90

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 64 percent in the left ear.  
The examiner reviewed the claims file in conjunction with the 
examination but found no prior documentation of hearing loss.  
Rather, all hearing tests from service were noted to be 
within normal limits, and the examiner also commented on the 
veteran's reported history of post-service noise exposure and 
not noticing a loss until 36 years after service.  In 
conclusion, the examiner found that it was "not likely" 
that the veteran's current disorder was related to service.

Upon reviewing the noted records, the Board observes that the 
April 2001 VA treatment record contains an opinion consistent 
with the veteran's lay assertions of bilateral hearing loss 
due to noise exposure in service.  This record constitutes 
competent medical evidence, but its probative value is 
significantly limited by the fact that the treatment provider 
who offered the favorable opinion evidently did not review 
the veteran's medical records.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion based solely on a 
veteran's recitation of his own history, rather than on 
specific references to his or her medical and service 
history, is not probative).  

By contrast, the unfavorable medical opinion included in the 
April 2002 VA examination report was based on a comprehensive 
claims file review, and the examiner rationalized her opinion 
by explaining the absence of evidence of bilateral hearing 
loss during service and for many years thereafter.  Given 
that this examiner had the benefit of reviewing a far more 
comprehensive and accurate medical history than that 
available to the treatment provider who offered the April 
2001 opinion, the Board finds that the VA examination report 
has the greater probative value.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in an August 2001 
lay statement.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

The reopened claim of entitlement to service connection for 
bilateral hearing loss is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



